Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 4/29/22 is acknowledged.
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,6-11 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Dai (CN 105607229A, of record, as evidenced by the translation). 

    PNG
    media_image1.png
    580
    615
    media_image1.png
    Greyscale

Regarding claim 1, Dai teaches (Example 5, Fig. 21, Tables 13-15, +-+-+-, also Example 3, Example 5 is used below unless noted) An optical imaging lens assembly comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens, which are sequentially arranged from an object side of the optical imaging lens assembly to an image side of the optical imaging lens assembly along an optical axis of the optical imaging lens assembly, 
wherein,
the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface and an image-side surface of the first lens is a concave surface;
the second lens has a negative refractive power, and an image-side surface of the second lens is a concave surface;
the third lens has a positive refractive power or a negative refractive power;
the fourth lens has a negative refractive power;
the fifth lens has a positive refractive power, and an image-side surface of the fifth lens is a convex surface;
the sixth lens has a negative refractive power, and both of an object-side surface and an image-side surface of the sixth lens are concave surfaces; and
11.5≤f5/CT2≤12.5 (2.34/0.1923=12.17), where f5 is an effective focal length of the fifth lens and CT2 is a center thickness of the second lens on the optical axis.

Regarding claim 4, Dai further teaches The optical imaging lens assembly according to claim 1, wherein TTL/ImgH≤1.4 ([182], 1.42 round-down to 1.4), 
where TTL is a distance on the optical axis from a center of the object-side surface of the first lens to an image plane of the optical imaging lens assembly and ImgH is half of a diagonal length of an effective pixel area on the image plane of the optical imaging lens assembly.

Regarding claim 6, Dai further teaches (Example 3, which also teaches claim 1 with f5/CT2=12.45) The optical imaging lens assembly according to claim 1, wherein 1.1<f/f5<1.6 (Table 9, 3.08/2.23), 
where f is a total effective focal length of the optical imaging lens assembly and f5 is the effective focal length of the fifth lens.

Regarding claim 7, Dai further teaches (Example 3, which also teaches claim 1 with f5/CT2=12.45) The optical imaging lens assembly according to claim 1, wherein −1.7<f1/f6<−1.2 (Table 9, -3.08/1.82=-1.69), 
where f1 is an effective focal length of the first lens and f6 is an effective focal length of the sixth lens.

Regarding claim 8, Dai further teaches (Example 3, which also teaches claim 1 with f5/CT2=12.45) The optical imaging lens assembly according to claim 1, wherein 4.0<R2/R1<5.0 (Table 9, 6.7102/1.4319=4.69), 
where R2 is a radius of curvature of the image-side surface of the first lens and R1 is a radius of curvature of the object-side surface of the first lens.

Regarding claim 9, Dai further teaches The optical imaging lens assembly according to claim 1, wherein 1.0≤T56/T23≤2.0 (0.297/0.207), 
where T56 is a spaced distance on the optical axis between the fifth lens and the sixth lens and T23 is a spaced distance on the optical axis between the second lens and the third lens.

Regarding claim 10, Dai further teaches The optical imaging lens assembly according to claim 1, wherein −3.0≤f2/R4≤−1.5 (-3.03 round-up to -3), 
where f2 is an effective focal length of the second lens and R4 is a radius of curvature of the image-side surface of the second lens.

Regarding claim 11, Dai further teaches The optical imaging lens assembly according to claim 1, wherein 2.2<CT1/CT2<3.2 (0.5087/0.1923), 
where CT1 is a center thickness of the first lens on the optical axis and CT2 is the center thickness of the second lens on the optical axis.

Claim(s) 1,3,5 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Teraoka (US 20180120540). 

    PNG
    media_image2.png
    304
    198
    media_image2.png
    Greyscale

Regarding claim 1, Teraoka teaches (Fig. 6, Tables 3-5, +-+-+-) An optical imaging lens assembly comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens, which are sequentially arranged from an object side of the optical imaging lens assembly to an image side of the optical imaging lens assembly along an optical axis of the optical imaging lens assembly, 
wherein,
the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface and an image-side surface of the first lens is a concave surface;
the second lens has a negative refractive power, and an image-side surface of the second lens is a concave surface;
the third lens has a positive refractive power or a negative refractive power;
the fourth lens has a negative refractive power;
the fifth lens has a positive refractive power, and an image-side surface of the fifth lens is a convex surface;
the sixth lens has a negative refractive power, and both of an object-side surface and an image-side surface of the sixth lens are concave surfaces; and
11.5≤f5/CT2≤12.5 (3.008/0.244=12.3), where f5 is an effective focal length of the fifth lens and CT2 is a center thickness of the second lens on the optical axis.

Regarding claim 3, Teraoka further teaches The optical imaging lens assembly according to claim 1, wherein f/EPD≤1.8 (1.79), 
where f is a total effective focal length of the optical imaging lens assembly and EPD is an entrance pupil diameter of the optical imaging lens assembly.

Regarding claim 5, Teraoka further teaches The optical imaging lens assembly according to claim 1, wherein −3.0<f2/f<−2.0 (-10/3.9), 
where f2 is an effective focal length of the second lens and f is a total effective focal length of the optical imaging lens assembly.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka.
Regarding claim 2, Teraoka teaches all the limitations as stated in claim 1, and further teaches f×tan(HFOV)<5.0 (3.94xtan(38.25), 
where f is a total effective focal length of the optical imaging lens assembly and HFOV is half of a maximal field-of-view of the optical imaging lens assembly.
	Teraoka does not teach 3.8≤f×tan(HFOV).
Absent any showing of criticality and/or unpredictability, having 3.8≤f×tan(HFOV) would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size by scaling up the assembly.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Teraoka by having 3.8≤f×tan(HFOV) for the purposes of having desired size by scaling up the assembly.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234